DETAILED ACTION   

1.	The Office Action is in response to Application 17234609 filed on 04/19/2021. Claims 1-26 are pending.         
 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 04/19/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the Application No. 17234609 filed on 04/19/2021.
Priority #			 Filling Data			 Country
2020-079325		             2020-04-28			  JP

CLAIM INTERPRETATION
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“generation unit …” in claim 1, 2, 7, 9, 10, 14, 18, 20;
“determination unit …” in claim 1, 9;
“correction unit” in claim 3, 4, 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

“generation unit …” corresponding to fig. 2, component 200 and paragraph 0035; 
“determination unit …”  corresponding to fig. 2, component 211 and paragraph 0038;
“correction unit” corresponding to fig. 2, component 210 and paragraph 0036.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: 
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



8.	Claims 1 -5, 9-14, 16, 21-22, 24-25 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by XU et al. (CN 108495129 A).

	Regarding claim 1, Xu teaches a device (fig. 7) comprising: 
	at least one processor (fig. 7, component 501); 
	and a memory (fig. 7, component 502) coupled to the at least one processor (as shown in fig. 7), the memory having instructions that, when executed by the processor, perform the operations as (page 6, computer storage media, is stored thereon with computer program): 
	a generation unit (fig. 7, 501) configured to have an image (fig. 2, first layer U) for which a dividing pattern is expressed by a hierarchical structure for each predetermined area, input ∈.Specifically, l=1 indicates the first order, it is determined whether the CU by 64 × 64 is divided into Four 32 × 32 CU, l=2 are determined whether that the CU by 32 × 32 is divided into 16 × 16 CU, l=3 then to decide whether 16 × 16 are divided into 8 × 8), 
	a hierarchy map in which a value indicative of a block size is associated with each of a plurality of blocks in the predetermined area (as shown in fig. 3, in which, a value indicative of a block size is associated with each of a plurality of blocks in the predetermined area; page 10, Two tag along sorts of 64 × 64,32 × 32 and 16 × 16 CU are determined in the prior art WithIt is to separate prediction; …CU segmentation tag layer representations are the output of structuring by it.Specifically, HCPM separately includes 1 × 1,2 × 2 and 4 × 4 two tag along sort, corresponding true value y at the 1st, 2 and 3 grade1(U), WithAnd predicted valueWithNo matter which kind of CU divides situation, the 1 grade of tag along sort one establishes a capital presence);
	and a determination unit (fig. 7, 501) configured to determine a dividing pattern of the image based on the generated hierarchy map (as shown in fig. 2 and fig. 3; in fig. 2, the image U is divided according to the pattern in fig. 3, page 10, Fig. 2, entire CU cutting procedures can be considered 3 grade of two tag along sortCombination, wherein { 1,2,3 represent the level of segmentation to l ∈.Specifically, l=1 indicates the first order, it is determined whether the CU by 64 × 64 is divided into Four 32 × 32 CU, l=2 are determined whether that the CU by 32 × 32 is divided into 16 × 16 CU, l=3 then to decide whether 16 × 16 are divided into 8 × 8;… Fig. 3 is 

	Regarding claim 9, Xu teaches a device (fig. 7) comprising: 
	at least one processor (fig. 7, component 501); 
	and a memory (fig. 7, component 502) coupled to the at least one processor (as shown in fig. 7), the memory having instructions that, when executed by the processor, perform the operations as (page 6, computer storage media, is stored thereon with computer program): 
	a generation unit (fig. 7, 501) configured to have an image (fig. 2, first layer U) for which a dividing pattern is expressed by a hierarchical structure for each predetermined area, input thereto, and generate, based on the input image, for the predetermined area (as shown in fig. 2, the image U is divided with a dividing pattern for each predetermined area, which is a block; page 10, shown in Fig. 2, entire CU cutting procedures can be considered 3 grade of two tag along sortCombination, wherein { 1,2,3 represent the level of segmentation to l ∈.Specifically, l=1 indicates the first order, it is determined whether the CU by 64 × 64 is divided into Four 32 × 32 CU, l=2 are determined whether that the CU by 32 × 32 is divided into 16 × 16 CU, l=3 then to decide whether 16 × 16 are divided into 8 × 8), 
	and generate, based on a feature of the input image, for the predetermined area, a feature map indicating whether or not required to be divided, with respect to each of a plurality of blocks in the predetermined area, for each of layers of the hierarchical structure (as shown in fig. 2/fig. 3, in which, a value indicative of a block size is associated with each of a plurality of blocks in the predetermined area; page 10, Two tag along sorts of 64 × 64,32 × 32 and 16 × 16 CU are 
	and a determination unit (fig. 7, 501) configured to determine a dividing pattern of the image based on a plurality of the generated feature maps (as shown in fig. 2 and fig. 3; in fig. 2, the image U is divided according to the pattern in fig. 3, page 10, Fig. 2, entire CU cutting procedures can be considered 3 grade of two tag along sortCombination, wherein { 1,2,3 represent the level of segmentation to l ∈.Specifically, l=1 indicates the first order, it is determined whether the CU by 64 × 64 is divided into Four 32 × 32 CU, l=2 are determined whether that the CU by 32 × 32 is divided into 16 × 16 CU, l=3 then to decide whether 16 × 16 are divided into 8 × 8;… Fig. 3 is an example of HCPM, and CU segmentation tag layer representations are the output of structuring by it.Specifically, HCPM separately includes 1 × 1,2 × 2 and 4 × 4 two tag along sort, corresponding true value y at the 1st, 2 and 3 grade1).

	Regarding claim 21, Xu teaches a method (fig. 7) comprising: 
	to have an image (fig. 2, first layer U) for which a dividing pattern is expressed by a hierarchical structure for each predetermined area, input thereto, and generate, based on the input image, for the predetermined area (as shown in fig. 2, the image U is divided with a dividing pattern for each predetermined area, which is a block; page 10, shown in Fig. 2, entire CU cutting procedures can be considered 3 grade of two tag along sortCombination, wherein { 1,2,3 ∈.Specifically, l=1 indicates the first order, it is determined whether the CU by 64 × 64 is divided into Four 32 × 32 CU, l=2 are determined whether that the CU by 32 × 32 is divided into 16 × 16 CU, l=3 then to decide whether 16 × 16 are divided into 8 × 8), 
	and generating, based on the input image, for the predetermined area, a hierarchy map in which a value indicative of a block size is associated with each of a plurality of blocks in the predetermined area (as shown in fig. 3, in which, a value indicative of a block size is associated with each of a plurality of blocks in the predetermined area; page 10, Two tag along sorts of 64 × 64,32 × 32 and 16 × 16 CU are determined in the prior art WithIt is to separate prediction; …CU segmentation tag layer representations are the output of structuring by it.Specifically, HCPM separately includes 1 × 1,2 × 2 and 4 × 4 two tag along sort, corresponding true value y at the 1st, 2 and 3 grade1(U), WithAnd predicted valueWithNo matter which kind of CU divides situation, the 1 grade of tag along sort one establishes a capital presence);
	and determine a dividing pattern of the image based on the generated hierarchy map (as shown in fig. 2 and fig. 3; in fig. 2, the image U is divided according to the pattern in fig. 3, page 10, Fig. 2, entire CU cutting procedures can be considered 3 grade of two tag along sortCombination, wherein { 1,2,3 represent the level of segmentation to l ∈.Specifically, l=1 indicates the first order, it is determined whether the CU by 64 × 64 is divided into Four 32 × 32 CU, l=2 are determined whether that the CU by 32 × 32 is divided into 16 × 16 CU, l=3 then to decide whether 16 × 16 are divided into 8 × 8;… Fig. 3 is an example of HCPM, and CU segmentation tag layer representations are the output of structuring by it.Specifically, HCPM separately includes 1 × 1,2 × 2 and 4 × 4 two tag along sort, corresponding true value y at the 1st, 2 and 3 grade1).

	Regarding claim 22, Xu teaches a method (fig. 7) comprising: 
	
	have an image (fig. 2, first layer U) for which a dividing pattern is expressed by a hierarchical structure for each predetermined area, input thereto, and generate, based on the input image, for the predetermined area (as shown in fig. 2, the image U is divided with a dividing pattern for each predetermined area, which is a block; page 10, shown in Fig. 2, entire CU cutting procedures can be considered 3 grade of two tag along sortCombination, wherein { 1,2,3 represent the level of segmentation to l ∈.Specifically, l=1 indicates the first order, it is determined whether the CU by 64 × 64 is divided into Four 32 × 32 CU, l=2 are determined whether that the CU by 32 × 32 is divided into 16 × 16 CU, l=3 then to decide whether 16 × 16 are divided into 8 × 8), 
	and generate, based on a feature of the input image, for the predetermined area, a feature map indicating whether or not required to be divided, with respect to each of a plurality of blocks in the predetermined area, for each of layers of the hierarchical structure (as shown in fig. 2/fig. 3, in which, a value indicative of a block size is associated with each of a plurality of blocks in the predetermined area; page 10, Two tag along sorts of 64 × 64,32 × 32 and 16 × 16 CU are determined in the prior art WithIt is to separate prediction; …CU segmentation tag layer representations are the output of structuring by it.Specifically, HCPM separately includes 1 × 1,2 × 2 and 4 × 4 two tag along sort, corresponding true value y at the 1st, 2 and 3 grade1(U), WithAnd predicted valueWithNo matter which kind of CU divides situation, the 1 grade of tag along sort one establishes a capital presence; as shown in fig. 2, the block is divided in case of 1 and not divided in case of 0);
∈.Specifically, l=1 indicates the first order, it is determined whether the CU by 64 × 64 is divided into Four 32 × 32 CU, l=2 are determined whether that the CU by 32 × 32 is divided into 16 × 16 CU, l=3 then to decide whether 16 × 16 are divided into 8 × 8;… Fig. 3 is an example of HCPM, and CU segmentation tag layer representations are the output of structuring by it.Specifically, HCPM separately includes 1 × 1,2 × 2 and 4 × 4 two tag along sort, corresponding true value y at the 1st, 2 and 3 grade1).

	Regarding claim 24, Xu teaches a non-transitory computer-readable storage medium (fig. 7, component 502) storing a program for causing a computer (fig. 7, component 501) to execute a method, the method comprising (page 6, computer storage media, is stored thereon with computer program): 
	to have an image (fig. 2, first layer U) for which a dividing pattern is expressed by a hierarchical structure for each predetermined area, input thereto, and generate, based on the input image, for the predetermined area (as shown in fig. 2, the image U is divided with a dividing pattern for each predetermined area, which is a block; page 10, shown in Fig. 2, entire CU cutting procedures can be considered 3 grade of two tag along sortCombination, wherein { 1,2,3 represent the level of segmentation to l ∈.Specifically, l=1 indicates the first order, it is determined whether the CU by 64 × 64 is divided into Four 32 × 32 CU, l=2 are determined 
	and generating, based on the input image, for the predetermined area, a hierarchy map in which a value indicative of a block size is associated with each of a plurality of blocks in the predetermined area (as shown in fig. 3, in which, a value indicative of a block size is associated with each of a plurality of blocks in the predetermined area; page 10, Two tag along sorts of 64 × 64,32 × 32 and 16 × 16 CU are determined in the prior art WithIt is to separate prediction; …CU segmentation tag layer representations are the output of structuring by it.Specifically, HCPM separately includes 1 × 1,2 × 2 and 4 × 4 two tag along sort, corresponding true value y at the 1st, 2 and 3 grade1(U), WithAnd predicted valueWithNo matter which kind of CU divides situation, the 1 grade of tag along sort one establishes a capital presence);
	and determining a dividing pattern of the image based on the generated hierarchy map (as shown in fig. 2 and fig. 3; in fig. 2, the image U is divided according to the pattern in fig. 3, page 10, Fig. 2, entire CU cutting procedures can be considered 3 grade of two tag along sortCombination, wherein { 1,2,3 represent the level of segmentation to l ∈.Specifically, l=1 indicates the first order, it is determined whether the CU by 64 × 64 is divided into Four 32 × 32 CU, l=2 are determined whether that the CU by 32 × 32 is divided into 16 × 16 CU, l=3 then to decide whether 16 × 16 are divided into 8 × 8;… Fig. 3 is an example of HCPM, and CU segmentation tag layer representations are the output of structuring by it.Specifically, HCPM separately includes 1 × 1,2 × 2 and 4 × 4 two tag along sort, corresponding true value y at the 1st, 2 and 3 grade1).

 computer storage media, is stored thereon with computer program): 
	have an image (fig. 2, first layer U) for which a dividing pattern is expressed by a hierarchical structure for each predetermined area, input thereto, and generate, based on the input image, for the predetermined area (as shown in fig. 2, the image U is divided with a dividing pattern for each predetermined area, which is a block; page 10, shown in Fig. 2, entire CU cutting procedures can be considered 3 grade of two tag along sortCombination, wherein { 1,2,3 represent the level of segmentation to l ∈.Specifically, l=1 indicates the first order, it is determined whether the CU by 64 × 64 is divided into Four 32 × 32 CU, l=2 are determined whether that the CU by 32 × 32 is divided into 16 × 16 CU, l=3 then to decide whether 16 × 16 are divided into 8 × 8), 
	and generate, based on a feature of the input image, for the predetermined area, a feature map indicating whether or not required to be divided, with respect to each of a plurality of blocks in the predetermined area, for each of layers of the hierarchical structure (as shown in fig. 2/fig. 3, in which, a value indicative of a block size is associated with each of a plurality of blocks in the predetermined area; page 10, Two tag along sorts of 64 × 64,32 × 32 and 16 × 16 CU are determined in the prior art WithIt is to separate prediction; …CU segmentation tag layer representations are the output of structuring by it.Specifically, HCPM separately includes 1 × 1,2 × 2 and 4 × 4 two tag along sort, corresponding true value y at the 1st, 2 and 3 grade1(U), WithAnd predicted valueWithNo matter which kind of CU divides situation, the 1 grade of tag 
	and to determine a dividing pattern of the image based on a plurality of the generated feature maps (as shown in fig. 2 and fig. 3; in fig. 2, the image U is divided according to the pattern in fig. 3, page 10, Fig. 2, entire CU cutting procedures can be considered 3 grade of two tag along sortCombination, wherein { 1,2,3 represent the level of segmentation to l ∈.Specifically, l=1 indicates the first order, it is determined whether the CU by 64 × 64 is divided into Four 32 × 32 CU, l=2 are determined whether that the CU by 32 × 32 is divided into 16 × 16 CU, l=3 then to decide whether 16 × 16 are divided into 8 × 8;… Fig. 3 is an example of HCPM, and CU segmentation tag layer representations are the output of structuring by it.Specifically, HCPM separately includes 1 × 1,2 × 2 and 4 × 4 two tag along sort, corresponding true value y at the 1st, 2 and 3 grade1).

Regarding claim 2, Xu teaches the limitations of claim 1 as discussed above. In addition, Xu further discloses that the generation unit generates the hierarchy map using a learning model subjected to machine learning (Abstract, device of block partition encoding based on deep learning method).

Regarding claim 3, Xu teaches the limitations of claim 1 as discussed above. In addition, Xu further discloses that a correction unit (fig. 7, 501) configured to, in a case where, in the hierarchy map, there is a block in which inconsistency is generated between layers of the hierarchical structure, correct the inconsistency based on the block and a plurality of blocks around the block (as shown in fig. 2, each layer can be divided or not divided, which is  The CU segmentations prediction model is the model for pre-establishing and training… Build the ETH-CNN, the training ETH-CNN；Build the ETH-LSTM, the training ETH-LSTM; in which, the training is correcting process).

Regarding claim 4, Xu teaches the limitations of claim 3 as discussed above. In addition, Xu further discloses that performs correction, with respect to blocks shallower in layer of the hierarchical structure than a predetermined layer, for deepening a layer where blocks are to be divided (as shown in fig. 2, each layer can be divided or not divided, which is inconsistency and it corrects the inconsistency; the shallower layer is layer 1/layer2 and deepening a layer is layer 3).

Regarding claim 5, Xu teaches the limitations of claim 2 as discussed above. In addition, Xu further discloses that the learning model is a neural network (page 3, insider devises one CU of the kind based on convolutional neural networks (convolutional neural network, CNN) divides prediction technique), and wherein the neural network is subjected to machine learning using back propagation (page 3, … In recent years, based on the method for study, achievement is notable in terms of reducing HEVC complexities.That is, 2015 with Afterwards, several methods using machine learning prediction CU segmentations are proposed, to reduce HEVC encoder complexities.For example, to reduce HEVC Inter-frame mode complexity, it is existing also to propose that a kind of support vector machines (support vector machine, SVM) three that is based on cascades The CU depth decision methods for closing grader, to predict whether the CU momentum stochastic gradient descent method; which is to machine learning using back propagation ). 

Regarding claim 10, Xu teaches the limitations of claim 9 as discussed above. In addition, Xu further discloses that the generation unit generates the feature map using a learning model subjected to machine learning (Abstract, device of block partition encoding based on deep learning method; page 3, … In recent years, based on the method for study, achievement is notable in terms of reducing HEVC complexities.That is, 2015 with Afterwards, several methods using machine learning prediction CU segmentations are proposed).

Regarding claim 11, Xu teaches the limitations of claim 9 as discussed above. In addition, Xu further discloses that a correction unit (fig. 7, 501) configured to, in a case where a block in an upper layer indicates not to be divided and a corresponding block in a lower layer indicates to be divided, perform correction such that the block in the upper layer indicates to be divided (as shown in fig. 2, a block in an upper layer indicates not to be divided (when 0) and a corresponding block in a lower layer indicates to be divided (when 1), perform correction such that the block in the upper layer indicates to be divided (the upper layer is divided); page 4, … The CU segmentations prediction model is the model for pre-establishing and training… Build the ETH-CNN, the training ETH-CNN；Build the ETH-LSTM, the training ETH-LSTM; in which, the training is correcting process).

Regarding claim 12, Xu teaches the limitations of claim 9 as discussed above. In addition, Xu further discloses that higher priority is given to determination of whether or not 

Regarding claim 13, Xu teaches the limitations of claim 12 as discussed above. In addition, Xu further discloses that in a case where a block in the upper layer indicates not to be divided, a plurality of blocks in a lower layer corresponding to the block in the upper layer are excluded from an object to be processed (as shown in fig. 2, U is not divided in layer 2 when 0 and then a plurality of blocks in a lower layer corresponding to the block in the upper layer are excluded from an object to be processed since it stops from there).

Regarding claim 14, Xu teaches the limitations of claim 13 as discussed above. In addition, Xu further discloses that the generation unit generates a data string for the predetermined area (as shown in fig. 3, data string is generated for the predetermined area) from which a block excluded from the object to be processed is omitted, for each layer of the hierarchical structure (as shown in fig. 2, U1 in layer 2  when y2(u) =0 is omitted; page 9, … So If can look-ahead go out rational CU segmentation results, you can omit most 84, the RD costs of minimum 21 CU checked Journey realizes the purpose for reducing encoder complexity).

Regarding claim 16, Xu teaches the limitations of claim 9 as discussed above. In addition, Xu further discloses that the learning model is a neural network (page 3, insider devises one CU of the kind based on convolutional neural networks (convolutional neural network, CNN) divides prediction technique), and wherein the neural network is subjected to machine  In recent years, based on the method for study, achievement is notable in terms of reducing HEVC complexities.That is, 2015 with Afterwards, several methods using machine learning prediction CU segmentations are proposed, to reduce HEVC encoder complexities.For example, to reduce HEVC Inter-frame mode complexity, it is existing also to propose that a kind of support vector machines (support vector machine, SVM) three that is based on cascades The CU depth decision methods for closing grader, to predict whether the CU of three kinds of sizes needs to divide; page 6, …, it is trained using momentum stochastic gradient descent method; which is to machine learning using back propagation ). 


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
        
  
10.	Claims 6, 8, 15, 17, 19, 20, 23, 26 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over XU et al. (CN 108495129 A) and in view of SUN et. al (CN 111127521).   
       
	Regarding claim 20, Xu teaches a device (fig. 7) comprising: 
	at least one processor (fig. 7, component 501); 
 computer storage media, is stored thereon with computer program): 
	a generation unit (fig. 7, 501) configured to have an image (fig. 2, first layer U) configured to have an image for learning for which a dividing pattern is expressed by a hierarchical structure for each predetermined area, input thereto (as shown in fig. 2, the image U is divided with a dividing pattern for each predetermined area, which is a block; page 10, shown in Fig. 2, entire CU cutting procedures can be considered 3 grade of two tag along sortCombination, wherein { 1,2,3 represent the level of segmentation to l ∈.Specifically, l=1 indicates the first order, it is determined whether the CU by 64 × 64 is divided into Four 32 × 32 CU, l=2 are determined whether that the CU by 32 × 32 is divided into 16 × 16 CU, l=3 then to decide whether 16 × 16 are divided into 8 × 8), 
	and generate, based on the input image, for the predetermined area, a hierarchy map in which a value indicative of a block size is associated with each of a plurality of blocks in the predetermined area (as shown in fig. 3, in which, a value indicative of a block size is associated with each of a plurality of blocks in the predetermined area; page 10, Two tag along sorts of 64 × 64,32 × 32 and 16 × 16 CU are determined in the prior art WithIt is to separate prediction; …CU segmentation tag layer representations are the output of structuring by it.Specifically, HCPM separately includes 1 × 1,2 × 2 and 4 × 4 two tag along sort, corresponding true value y at the 1st, 2 and 3 grade1(U), WithAnd predicted valueWithNo matter which kind of CU divides situation, the 1 grade of tag along sort one establishes a capital presence);
	and performing machine learning (Abstract, … device of block partition encoding based on deep learning method).

	SUN disclose of a mean squared error between teacher data associated with the image for learning and the hierarch map is reduced (as shown in page 20, a processing device (e.g., the first predictive model determination module 508) may use a machine learning algorithm (e.g., a Stochastic Gradient Descent (SGD) algorithm) to minimize a loss function of the current model in order to iteratively update parameters of the model. The loss function may be a regression loss function, including, for example, a Mean Square Error (MSE) function).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the a mean squared error between teacher data associated with the image for learning and the hierarch map is reduced as taught by SUN as a modification to the device of Xu for the benefit of minimize a loss function of the current model in order to iteratively update parameters of the model (page 20).

	Regarding claim 23, Xu teaches method comprising (fig. 7) page 6, computer storage media, is stored thereon with computer program): 
	having an image (fig. 2, first layer U) for learning for which a dividing pattern is expressed by a hierarchical structure for each predetermined area, input thereto (as shown in fig. 2, the image U is divided with a dividing pattern for each predetermined area, which is a block; page 10, shown in Fig. 2, entire CU cutting procedures can be considered 3 grade of two tag along sortCombination, wherein { 1,2,3 represent the level of segmentation to l ∈.Specifically, l=1 indicates the first order, it is determined whether the CU by 64 × 64 is divided into Four 32 × 
	and generating, based on the input image, for the predetermined area, a hierarchy map in which a value indicative of a block size is associated with each of a plurality of blocks in the predetermined area (as shown in fig. 3, in which, a value indicative of a block size is associated with each of a plurality of blocks in the predetermined area; page 10, Two tag along sorts of 64 × 64,32 × 32 and 16 × 16 CU are determined in the prior art WithIt is to separate prediction; …CU segmentation tag layer representations are the output of structuring by it.Specifically, HCPM separately includes 1 × 1,2 × 2 and 4 × 4 two tag along sort, corresponding true value y at the 1st, 2 and 3 grade1(U), WithAnd predicted valueWithNo matter which kind of CU divides situation, the 1 grade of tag along sort one establishes a capital presence);
	and performing machine learning (Abstract, … device of block partition encoding based on deep learning method).
	It is noticed that Xu does not disclose explicitly a mean squared error between teacher data associated with the image for learning and the hierarch map is reduced.
	SUN disclose of a mean squared error between teacher data associated with the image for learning and the hierarch map is reduced (as shown in page 20, a processing device (e.g., the first predictive model determination module 508) may use a machine learning algorithm (e.g., a Stochastic Gradient Descent (SGD) algorithm) to minimize a loss function of the current model in order to iteratively update parameters of the model. The loss function may be a regression loss function, including, for example, a Mean Square Error (MSE) function).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the a mean squared error between teacher data 


	Regarding claim 26, Xu teaches a non-transitory computer-readable storage medium (fig. 7, component 502) storing a program for causing a computer (fig. 7, component 501) to execute a method, the method comprising (page 6, computer storage media, is stored thereon with computer program): 
	having an image (fig. 2, first layer U) for learning for which a dividing pattern is expressed by a hierarchical structure for each predetermined area, input thereto (as shown in fig. 2, the image U is divided with a dividing pattern for each predetermined area, which is  a block; page 10, shown in Fig. 2, entire CU cutting procedures can be considered 3 grade of two tag along sortCombination, wherein { 1,2,3 represent the level of segmentation to l ∈.Specifically, l=1 indicates the first order, it is determined whether the CU by 64 × 64 is divided into Four 32 × 32 CU, l=2 are determined whether that the CU by 32 × 32 is divided into 16 × 16 CU, l=3 then to decide whether 16 × 16 are divided into 8 × 8), 
	and generating, based on the input image, for the predetermined area, a hierarchy map in which a value indicative of a block size is associated with each of a plurality of blocks in the predetermined area (as shown in fig. 3, in which, a value indicative of a block size is associated with each of a plurality of blocks in the predetermined area; page 10, Two tag along sorts of 64 × 64,32 × 32 and 16 × 16 CU are determined in the prior art WithIt is to separate prediction; …CU 
	and performing machine learning (Abstract, … device of block partition encoding based on deep learning method).
	It is noticed that Xu does not disclose explicitly a mean squared error between teacher data associated with the image for learning and the hierarch map is reduced.
	SUN disclose of a mean squared error between teacher data associated with the image for learning and the hierarch map is reduced (as shown in page 20, a processing device (e.g., the first predictive model determination module 508) may use a machine learning algorithm (e.g., a Stochastic Gradient Descent (SGD) algorithm) to minimize a loss function of the current model in order to iteratively update parameters of the model. The loss function may be a regression loss function, including, for example, a Mean Square Error (MSE) function).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the a mean squared error between teacher data associated with the image for learning and the hierarch map is reduced as taught by SUN as a modification to the non-transitory computer-readable storage medium of Xu for the benefit of minimize a loss function of the current model in order to iteratively update parameters of the model (page 20).

	Regarding claim 6, Xu teaches the limitations of claim 5 as discussed above. In addition, Xu further discloses that the neural network includes a plurality of convolution sections (page 7, 
	It is noticed that Xu does not disclose explicitly the neural network includes a plurality of pooling sections.
	SUN disclose of the neural network includes a plurality of pooling sections (page 24, . The plurality of hidden layers may include one or more convolutional layers, one or more pooling layers).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that the neural network includes a plurality of pooling sections as taught by SUN as a modification to the device of Xu for the benefit of have a more effective neural network.

	Regarding claim 8, Xu teaches the limitations of claim 1 as discussed above. In addition, Xu further discloses that the image is encoded based on HEVC standard (Abstract, the currently used frame encoding modes of HEVC are checked ).
	It is noticed that Xu does not disclose explicitly one of images forming a moving image.
	SUN disclose of one of images forming a moving image (page 28, . the average motion may be determined based on at least two sample movie image frames from at least two image sequences).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that one of images forming a 

	Regarding claim 15, Xu teaches the limitations of claim 9 as discussed above. In addition, Xu further discloses that the learning model is subjected to machine learning (Abstract, … device of block partition encoding based on deep learning method).
	It is noticed that Xu does not disclose explicitly a value of a weight assigned to a mean squared error is set to be higher as a layer of the hierarchical structure is deeper.
	SUN disclose of a value of a weight assigned to a mean squared error is set to be higher as a layer of the hierarchical structure is deeper (as shown in page 20, a processing device (e.g., the first predictive model determination module 508) may use a machine learning algorithm (e.g., a Stochastic Gradient Descent (SGD) algorithm) to minimize a loss function of the current model in order to iteratively update parameters of the model. The loss function may be a regression loss function, including, for example, a Mean Square Error (MSE) function; page 26, … wiRepresenting weight values, x, corresponding to elements of the input vectoriRepresenting the elements of the input vector, b represents the bias term corresponding to the input vector. The weight values and bias terms may be parameters of the CNN model. In some embodiments, the weight values and bias terms may be iteratively updated based on an SGD algorithm; since the weight is iteratively updated, it can becomes higher when the hierarchical structure is deeper).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate a value of a weight assigned to a mean squared error is set to be higher as a layer of the hierarchical structure is deeper as taught by SUN as a modification to the non-transitory computer-readable storage medium of Xu for the benefit of 

	Regarding claim 17, Xu teaches the limitations of claim 16 as discussed above. In addition, Xu further discloses that the neural network includes a plurality of convolution sections (page 7, Shallower CNN structures mainly are used in the CU of frame mode segmentation predictions in the prior art, which includes only two Convolutional layer respectively includes 6 and 16 3 × 3 convolution kernels), and the convolution sections each convolute pixels in the predetermined area with pixels around the predetermined area (as shown in fig. 3).
	It is noticed that Xu does not disclose explicitly the neural network includes a plurality of pooling sections.
	SUN disclose of the neural network includes a plurality of pooling sections (page 24, . The plurality of hidden layers may include one or more convolutional layers, one or more pooling layers).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that the neural network includes a plurality of pooling sections as taught by SUN as a modification to the device of Xu for the benefit of have a more effective neural network.

	Regarding claim 19, Xu teaches the limitations of claim 9 as discussed above. In addition, Xu further discloses that the image is encoded based on HEVC standard (Abstract, the currently used frame encoding modes of HEVC are checked ).
	It is noticed that Xu does not disclose explicitly one of images forming a moving image.

	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that one of images forming a moving image as taught by SUN as a modification to the device of Xu for the benefit of to calculate average motion.

11.	Claims 7, 18 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over XU et al. (CN 108495129 A) and in view of KIM et. al (US 20200167632).   

	Regarding claim 7, Xu teaches the limitations of claim 5 as discussed above.
	It is noticed that Xu does not disclose explicitly in a case where the neural network outputs a floating-point number, the generation unit converts the floating-point number to an integer value indicative of a size of the block.
	KIM disclose of in a case where the neural network outputs a floating-point number, the generation unit converts the floating-point number to an integer value indicative of a size of the block (paragraph 0040, the neural network device 120 according to the present embodiment may include a data converter 20 for processing floating-point data. The data converter 20 may perform data conversion between floating-point data and integer-type data. In other words, the data converter 20 may convert a floating-point number to an integer).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that in a case where the neural 

	Regarding claim 18, Xu teaches the limitations of claim 16 as discussed above.
	It is noticed that Xu does not disclose explicitly in a case where the neural network outputs a floating-point number, the generation unit converts the floating-point number to an integer value indicative of a size of the block.
	KIM disclose of in a case where the neural network outputs a floating-point number, the generation unit converts the floating-point number to an integer value indicative of a size of the block (paragraph 0040, the neural network device 120 according to the present embodiment may include a data converter 20 for processing floating-point data. The data converter 20 may perform data conversion between floating-point data and integer-type data. In other words, the data converter 20 may convert a floating-point number to an integer).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that in a case where the neural network outputs a floating-point number, the generation unit converts the floating-point number to an integer value indicative of a size of the block as taught by Kim as a modification to the device of Xu for the benefit of processing floating-point data (paragraph 0040).

12. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
			Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423a